DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        ANDREW BOUKZAM,
                            Appellant,

                                   v.

                             JOSSI JUGO,
                               Appellee.

                             No. 4D19-1240

                         [November 27, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward    County;   Gina    Hawkins,     Judge;   L.T.  Case     No.
062018DR007729AXXXCE.

  Dara L. Schottenfeld of David J. Schottenfeld, P.A., Plantation, for
appellant.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.